Citation Nr: 0625615	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-32 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
20 percent for peripheral neuropathy of the left lower 
extremity.

2.  Entitlement to a disability rating greater than 20 
percent for type II diabetes mellitus.     


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In his September 2004 substantive appeal, the veteran 
requested a personal hearing at the RO.  However, he 
subsequently cancelled that hearing in February 2005.  

The Board notes that additional VA treatment records from 
2004 to 2005 were secured after the RO issued its August 2004 
statement of the case (SOC).  The RO did not issue a 
supplemental statement of the case (SSOC) after receipt of 
this evidence.  See 38 C.F.R. §§ 19.31(b), 19.37 (2005).  
However, the Board finds that this evidence is repetitive of 
evidence previously of record pertaining to the veteran's 
left foot neuropathy.  Therefore, the Board finds that any 
error in failing to furnish a supplemental statement of the 
case is not prejudicial.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board may proceed with this case without 
prejudice to the veteran. 


FINDINGS OF FACT

1.  As to the veteran's peripheral neuropathy of the left 
lower extremity, the medical evidence of record does not 
demonstrate "moderately severe" impairment to the sciatic 
nerve involving weakness, marked muscular atrophy, or other 
organic changes.   

2.  The veteran's type II diabetes mellitus requires insulin 
and a restricted diet; there is no objective evidence that it 
restricts his activities or that it involves episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations or twice a month visits to a diabetic care 
provider.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.120, 4.124a, Diagnostic Code 
8520 (2005).  

2.  The criteria for a disability rating greater than 20 
percent for type II diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

With regard to peripheral neuropathy of the left extremity, 
because there is disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original or an increased rating remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's peripheral neuropathy of the left lower 
extremity secondary to his diabetes mellitus condition is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 8520, incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a.  

In addition, the veteran is also rated at a higher 40 percent 
rating for peripheral neuropathy of the right lower extremity 
under the same Diagnostic Code. Id.  The veteran is also 
receiving a 30 percent rating for diabetic nephropathy, to 
include edema of the left lower extremity, under Diagnostic 
Code 7541.  38 C.F.R. § 4.115b.  These issues are not 
currently before the Board at this time.  It is, however, 
important to note that the Board may not use problems the 
veteran is having with these service connected disorders to 
provide a basis to increase the evaluation of other service 
connected disorders. 

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  With 
partial loss of one or more extremities from neurological 
lesions, rate by comparison with mild, moderate, severe, or 
complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a.  
The term "incomplete paralysis" when used with peripheral 
nerve injuries indicates a degree of lost or impaired 
function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.

Under Diagnostic Code 8520, moderate incomplete paralysis of 
the sciatic nerve warrants a 20 percent rating; moderately 
severe incomplete paralysis warrants a higher 40 percent 
rating; and severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy warrants a 60 percent rating.  
With complete paralysis of the sciatic nerve, which warrants 
an 80 percent rating, the foot dangles and drops, there is no 
active movement possible of muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

Upon review of the evidence of record, a rating beyond 20 
percent is not demonstrated.  In particular, VA examinations 
performed in March 2004 and April 2004 reveal the veteran's 
complaints regarding lower left extremity numbness, cramps, 
weakness, and pain.  Objective examination demonstrates 
diminished pinprick, diminished vibratory sense, and the 
total absence of deep tendon reflexes.  Significantly, there 
was no atrophy, no loss of strength, tone was normal, and 
touch and position sense were preserved.  The veteran 
asserts, and objective examination confirms, that his 
neuropathic symptoms are worse in the right lower extremity, 
currently rated at 40 percent.  VA outpatient records from 
2003 to 2004 further support a finding that the veteran's 
left lower extremity only exhibits "moderate" signs of 
peripheral neuropathy.  VA examinations provide the most 
probative evidence against a higher rating.  Post-service 
medical records, as a whole, are found to provide only more 
evidence against this claim. 

Accordingly, the evidence of record does not support a 
disability rating greater than 20 percent for the veteran's 
peripheral neuropathy of the left lower extremity.  38 C.F.R. 
§ 4.7.  Without objective evidence of weakness, marked 
muscular atrophy, or other organic changes, the preponderance 
of the evidence is against a disability rating greater than 
20 percent.  38 C.F.R. § 4.3.  The appeal as to that issue is 
denied.  
 
The Board adds that it does not find that the veteran's left 
extremity peripheral neuropathy disability should be 
increased for any other separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App at 
126. 

The Board now turns its attention to the veteran's claim for 
an increased rating for type II diabetes mellitus.  

The veteran's type II diabetes mellitus disability is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 7913.  38 C.F.R. § 4.119.  The veteran was originally 
service connected for diabetes in an October 2002 rating 
decision.  The disability was rated as 20 percent disabling.  
He subsequently filed a claim for an increased disability a 
short time later in January 2004.  This is the current issue 
on appeal.  Thus, only the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under Diagnostic Code 7913, the next higher rating of 40 
percent is assigned when the disability requires insulin, 
restricted diet, and regulation of activities.  A 60 percent 
disability rating is warranted when the diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Note (1) to Code 7913 provides that compensable 
complications of diabetes should be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Code 7913.

The evidence of record does not reflect a higher rating above 
the current 20 percent assigned.  Most recently, the veteran 
underwent a VA examination in April 2004.  The examiner noted 
that the veteran is taking insulin and an oral hypoglycemic.  
He has also been advised to undergo a restricted diet.  
Significantly, the examiner noted no history of ketoacidosis 
or hypoglycemic reactions that could entitle him to a higher 
rating.  There is no indication or allegation that the 
veteran has been hospitalized due to his diabetes.  Although 
the veteran recently has asserted that the severity of his 
diabetic condition restricts his social life, the April 2004 
VA examiner specifically found no restriction of activities.  
In fact, the March 2004 VA neurologic examiner stated that 
the veteran was "independent in all activity of daily life 
and self care."  This notation provides strong evidence 
against the veteran's claim for a higher rating, and overall 
is supported by the evidence of record.    

The Board finds that the post-service medical record, as a 
whole, provides evidence against this claim. 

Based on the above, the Board cannot conclude that the 
veteran's diabetes disability is of the severity contemplated 
by the criteria for a 40 percent rating.  38 C.F.R. § 4.7.  
Accordingly, absent objective evidence of restriction of 
activities, ketoacidosis, hospitalization, or hypoglycemic 
reactions as a result of his diabetes mellitus, the 
preponderance of the evidence is against a disability rating 
greater than 20 percent.  38 C.F.R. § 4.3.  

The Board notes that the RO did not discuss or consider the 
applicability of 38 C.F.R. § 3.321(b)(1).  Although the Board 
may not assign an extra-schedular rating in the first 
instance, it is not precluded from concluding on its own that 
the criteria for submitting the claim for extra-schedular 
consideration have not been met.  Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

In this respect, it is undisputed that the veteran's service-
connected type II diabetes mellitus and left lower extremity 
neuropathy has an adverse effect on his employment, but as 
noted above, the schedular rating criteria are designed to 
take such factors into account.  The veteran is already in 
receipt of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

Notably, the veteran also has various other service-connected 
and nonservice-connected disabilities which significantly 
impact his employment status and forced him to retire from 
his employment with the US Postal Service in 2002.   This 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization due exclusively to the two service-connected 
disabilities on appeal so as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  The standard for extra-schedular evaluation is 
quite high.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in February 2004 and April 2005, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the August 2004 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  38 C.F.R. § 3.159.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With regard to the final fourth element of notice, both VCAA 
letters specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  

The Board observes that the RO issued the February 2004 VCAA 
notice letter prior to the July 2004 adverse determination on 
appeal.  Pelegrini, 18 Vet. App. at 120.  The Board finds 
that the veteran has received all required VCAA notice, as 
well as all required assistance, as discussed below, such 
that there is no prejudice to the veteran.  Bernard,  4 Vet. 
App. at 392-94.   

The Board emphasizes that the left extremity peripheral 
neuropathy appeal arises from an initial rating assigned when 
the RO awarded service connection, such that the original 
letter refers to the requirements for establishing service 
connection for this disorder.  VA's Office of General Counsel 
(GC) has held that there is no requirement for additional 38 
U.S.C.A. § 5103(a) notice on a "downstream" issue, i.e., an 
increased rating after an initial award of service 
connection, if proper VCAA notice for the original service 
connection issue was already provided, as is the case here.  
VAOPGCPREC 8-2003.  In any event, the RO issued an additional 
VCAA notice letter in April 2005 with information specific to 
the claim for an increased rating for peripheral neuropathy.  
Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect of VCAA notice that has prejudiced him in any way.  
The Board finds that any deficiency in the content of notice 
to the veteran or the timing of these notices is harmless 
error.    

Since service connection was granted for both issues on 
appeal, and the 20 percent ratings were assigned effective 
the date of receipt of the claim for peripheral neuropathy, 
and effective the date that regulations pertaining to 
herbicide exposure added type II diabetes mellitus, there are 
no potential service connection or effective date issues that 
would warrant additional notice.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA outpatient treatment 
records, and several VA examinations.  There is no indication 
in the claims folder that the veteran identified and 
authorized VA to obtain any additional private records.  A 
personal hearing was scheduled for the veteran, but he 
subsequently cancelled the hearing.  Neither the veteran nor 
his representative has contended that any additional evidence 
remains outstanding.  Therefore, the Board is satisfied that 
all relevant evidence identified by the veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

An initial disability rating greater than 20 percent for 
peripheral neuropathy of the left lower extremity is denied. 

A disability rating greater than 20 percent for type II 
diabetes mellitus is denied.       


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


